Earl Warren: No 286, Commissioner -- Commissioner of Internal Revenue versus Southwest Exploration Company.
Hilbert P. Zarky: If the court please.
Earl Warren: Mr. Zarky.
Hilbert P. Zarky: This case and the next succeeding case both present one single income tax question involving the statutory right to depletion. The question which both cases pose comes out of the following over simplified situation. The lessee of an oil and gas well is required to drill the well on a slant and in drilling the well it must go through the property of an adjacent landowner. It obtains the necessary easements and rights of way from the adjacent landowner permitting it to conduct its drilling operations in this manner. As consideration for those easements, it undertakes to pay to the adjacent landowner, a portion of production from the oil and gas wells measured by a stipulated percentage of its net profits from operations throughout the life of the lease. Now, the narrow question of the case is -- concerns these net profit payments which the lessee pays to the adjacent landowner. And the question is who is entitled the reduction for percentage depletion on those income payments? The taxpayer in this case is the lessee of the well. The Court of Appeals for the Ninth Circuit affirming the Tax Court held here, not the adjacent landowner would be entitled to the deduction. The taxpayer in the next succeeding case is the adjacent landowner. In its suit in the Court of Claims, the Court of Claims held that it, not the lessee was entitled to the deduction. And so, of the same transaction we had two court decisions which were an out and out conflict. And on the Government's petition this Court granted certiorari to resolve that conflict. I said it's a conflict because everyone agrees that it's either the lessee or the adjacent landowner which is entitled to deduction and not both. Now, in the courts below, the Commissioner who was faced with claims of competing taxpayers to what was the very same deduction was required to take inconsistent positions. And to protect the revenue, he denied the deduction to both taxpayers. And in the courts below we argued inconsistently. In the Ninth Circuit, we argued that the lessee was not entitled to deduction and the Court of Claims we argued the adjacent landowner was not entitled to deduction. But now, that this Court has made it possible to have a harmonious decision in both cases, the Commissioner is free to abandon his technical inconsistent position that he took in the court below and the Commissioner is free to take a position in this Court which he believes is the position legally sound. Our position is that it is the adjacent landowner and not the lessee to whom the deduction should be granted.
Felix Frankfurter: Is it physically indifferent to the Commission or the Government which rule he takes?
Hilbert P. Zarky: I think it's physically indifferent. I think, as a matter of fact, we're worse off as with the position we take from the revenue viewpoint in the years --
Felix Frankfurter: (Inaudible)
Hilbert P. Zarky: I think we're losing revenue by the position we take in these -- with these particular taxpayers.
Speaker: Are you following the Court of Claims or the other court?
Hilbert P. Zarky: We're following the Court of Claims and disagreeing with the Ninth Circuit.
Felix Frankfurter: This is a fixed, is illogical, irrational, disinterested matter of principle for you take it. Is that it?
Hilbert P. Zarky: That -- that's it, Your Honor.
Felix Frankfurter: (Inaudible)
Hilbert P. Zarky: Our position in short is this. That when the adjacent landowner made it physically possible for the lessee to drill for oil and exploit the resources, when the lessee -- when the adjacent landowner made that possible by giving necessary rights through its property and when it received in return a share in production measured by the lessee in its profits, it obtained a depletable interest. To that extent, mainly to the extent of the adjacent landowner, received these payments, it should be entitled to the -- the deduction for depletion. And, of course, to the extent that the lessee makes these payments, it may not include the payments in the (Inaudible) which it claimed depletion. So that if the Court agrees to the Government's position you will reverse the Ninth Circuit and -- and affirm the Court of Claims. And, of course, if we're wrong it will be quite the reverse. The argument which we make is based on two principles in alternative contentions. Our first contention is based on the particular and peculiar circumstances of this case. We say that when the adjacent landowner enabled production to take place by granting the necessary rights and by taking a share in net profits, it came within the principle which this Court applied as we read Kirby Petroleum Company against Commissioner, and Burton-Sutton against Commissioner, the first in 326 U.S. and the second in the 328 U.S., where this Court held that under those circumstances of those cases an interest in net profits mark a depletable interest in the oil and gas. As I say, our first argument is only because the adjacent landowner enabled production to take place. Our alternative argument pays no heed to these particular peculiar circumstances. If the Court disagrees with us that the case, as we see it, fits within Kirby and Burton-Sutton, then we ask if the case is to be decided on broader principles. Namely, that an interest in net profits which, as in this case, is coextensive with the lessee's interest in the lease, should be held to be a depletable interest, no matter how it was acquired. And no matter from whom it was obtained. We are, here, frankly asking the Court to extend the decisions in the Kirby and Burton-Sutton cases in our alternative argument, a problem which the Court doesn't reach necessarily, if it agrees with us on our first proposition. Now, the exact circumstances from which the issue in both these cases arises, is as follows. In 1938, the State of California adopted a legislative policy with respect to exploitation of the oil and gas reserves which were lying in the offshore deposits. It provided for the granting of state leases in areas which were known to be producing areas. As a part of that legislative policy, California acted to protect its features against residue oil, that would be filling on the waters, et cetera during production, by saying that when some large lands were leased by the State, drilling should take place in one or two ways. Either the well should be drilled from filled lands or else the well should be slant drilled from upland owner's property. In other words, so that the production operations would take place on the surface away from the beach on upland properties. It is stipulated in this case that were no filled lands available in the area which the State did lease. So that under the legislation it would be required that the wells be slant drilled and only slant drilled from adjacent property owners land. In 1938, the State through its proper authority gave notice that it intended to lease an area lying off Huntington Beach, California, an area in which vertical wells had been drilled and had been producing from the land of -- of upland owners. So that the State knew there were deposits there which might be drained by the vertical wells. In accordance with state law, the notice of the lease provided that the wells would have to be slant drilled from the adjacent property owners. It required and again in accordance with the expressed mandate of the legislation, that a bidder for the lease in order to qualify would have to present evidence that it had first obtained the necessary rights of way, easements to permit it to slant drill through the property of the upland owners to -- but its derricks, machinery, conduct all its producing operations from the surface of the upland property. Southwest, which is a taxpayer in this case, that prior to submitting its bid obtained from certain of the upland owners, the necessary easements and rights of way which would permit it to slant drill and which would permit it to qualify as a bidder. It submitted its bill, its bid having obtained those easements and the upland owners, again in accordance with state law, indicated on the bid by endorsement that they had granted those necessary easements and rights of way. Southwest, obtained the lease for the state land and thereafter it entered into a supplemental agreement with some of the landowners of which Huntington Beach, the taxpayer in the next case is one, by the which, as consideration for the easements which it had obtained, Southwest, undertook to pay a total of 24 1/2% to the upland owners of its net profits from operation of these leases during the life of the lease. And as I indicated, the question is, as to the depletable nature of those net profit payments which Southwest, the lessee, and operator of the well pays to the upland owners. In a very real sense, taking the -- the situation as it existed in 1938, in view of the provisions that the state legislature had made, in view of the requirements of the lease which Southwest had obtained, by which it was required to drill these wells on a slant, we believe that when the upland owners gave that right to Southwest, they gave up valuable property rights. And they gave up property rights which were essential. If the lessee was ever going to obtain the bid, it was going to produce oil and gas from these deposits. And when the upland owners, as consideration for that grant, received a participation in the net profits of the lessee from the lease or the course of the lease, we believe that the upland owners acquired the same kind a depletable interest which this Court held, a recipient of the net profit payments had in both the Kirby and the Burton-Sutton cases, where this Court in overturning the Government's contentions, ruled that an interest in net profits could be a depletable interest. And the Government had contented, prior to both Kirby and Burton-Sutton, that only an interest in gross production could mark a depletable interest. And this Court disagreed, holding that an interest in net profits was itself an interest which could become exhausted, as the deposits were exhausted by production.
Sherman Minton: Do these upland owners become owners in common, tenants in common with the -- and with the driller?
Hilbert P. Zarky: No, they have no legal interest in the deposit themselves. And as I shall hope to develop --
Sherman Minton: How is the interest to tax then?
Hilbert P. Zarky: Their interest to tax from the fact that they were entitled to share in the profits from the production.
Sherman Minton: They didn't attach to this oil -- the oil itself. They had no interest in that oil in place.
Hilbert P. Zarky: They had no -- no legal interest Justice Minton. We think that --
Sherman Minton: They had a suit. It had to sue in any event for a debt if they didn't get their money, wouldn't they?
Hilbert P. Zarky: That is -- that is probably so. But we think there is -- this is one which necessarily became depleted, exhausted as those deposits were exhausted by production. And that that is the kind of interest which Congress said should be subject the deduction for depletion. Have I answered you? Shortly Justice Minton, I hope to develop it more at length as I sketch the background of the case. As we see the decisions of this Court, I think there are certain basic principals on which everyone can agree. And we think that these basic principles are -- point the way to what the answer should be in this case. The deduction for depletion, of course, is granted by Congress in recognition of the fact that the exploitation of mineral deposits involves the wasting of a capital asset. And by annual deductions for depletion, Congress permits parties having an interest in the deposit to recover, tax free, that interest as it becomes exhausted. But both parties are claiming in the present case, is percentage depletion, which Congress granted as a arbitrary and less complicated way of calculating the deduction but which stands on the very same general philosophy, namely, that an interest is being depleted. This ought to be emphasized in view of some of the misapprehensions of perhaps the Tax Court of the Ninth Circuit, that on the percentage depletion, a taxpayer need not have a monetary investment in the deposits. And if it does have a monetary investment it will be entitled to percentage depletion long after we capture that investment. So, the -- the fact that Southwest, that the upland owners did not have a monetary investment in the state lands, should not at all diminish from their right to the deduction. And in fact, in a real, very real sense by giving up valuable property rights, they did make a capital investment in these producing wells. And that capital investment will actually be gone when the deposits are exhausted physically. Now, this Court has held consistently through all the cases for that legal title or a legal interest in the underlying deposits is not essential to the deduction. That is, a taxpayer may be entitled to depletion, even though under local law he is not regarded as having a legal interest or an interest which he could have enforced in any local court. The only important thing that runs through the decision is marking a taxpayer's depletable interest, is his relationship to the production of the minerals. In other words, if the Court has consistently looked, not to legal title, not to the form of the instrument, the words used but to whether a taxpayer is receiving income which is dependent solely upon production of the oil and gas. If he is receiving that kind of income, it is clear that it is ultimately will come to an end when the deposit is exhausted. And if he's receiving that kind of income, he should be entitled to the deduction in recognition of the fact that his right to the income will ultimately come to an end. Now, if Southwest, had granted the upland owners here, a fractional part of gross production, that is, if they had said to the upland owners, in consideration of your granting us right through you property to drill, to conduct our production operations in your service -- service, we will give you one-eighth of all gas and oil produced or one-eight of the proceeds of all oil and gas produced. I don't suppose that anyone could have any serious problem but that the upland owners had a depletable interest. It's because the upland owners are receiving, not a share of gross production, either in kind or the sale value of it, but it's because they're receiving a percentage of net profits from production, that the Ninth Circuit and Tax Court reach the opposite conclusion. But if Burton-Sutton and Kirby settled anything, it settled the fact that an interest in net profits could be an interest in production. That is, that the recipient must look to the production of the oil and gas to recoup his capital investment, whatever it may be, and that it should be depletable. Now, this is true, Kirby and Burton-Sutton differ from this case. In Kirby, for example, the net profit payments for being paid to the lessor, a lessor in consideration of granting a lease to the oil wells had reserved a gross royalty and also a share of the operators' net profits. The Government contended that only the gross royalty was subject to depletion. And this Court said no. That both the gross royalty and the interest in net profits were depletable. Burton-Sutton didn't involve a lease. It involved an assignment of a lease. And this time, the transferor of the lease reserved only an interest in net profits. And the Government there contended that that case should be different from Kirby because in Kirby, when the lessor reserved both an interest in gross production and an interest in net production, the interest in net production took its color from the gross royalty in order to be depletable along with the gross royalty. And again, this Court disagreed and said it wasn't the fact that the lessor had to deserve the gross royalty that made the net profit interest depletable in Kirby -- in Kirby. It was the fact that the interest in gross -- in net production reserved by the lessor there, marked an interest in production and was depletable. And so it held that Burton-Sutton, the assignor, had a depletable interest and that the assignee was entitled to exclude from income the payments from its net profits made to the assignor. Now, it's clear that in both those cases differ from this -- in this essential respect. In both cases the ultimate operator of the wells has obtained the right to exploit from the assignor in Burton-Sutton and from the lessor in Kirby. And I assume that the real point at which we in Southwest, come to clash in this case is, what significance should it have that the recipient of the net profits in both those cases had the ability to grant directly the right to exploit and that the upland owners here did not have the right themselves to drill for the property, drilling the property and exploit the oil and gas. But we think, to begin with, that the cases are essentially alike in this respect, that very practical sense what the upland owners here gave the lessee was as much essential to the production of oil and gas as well as the right to drill in Kirby and Burton-Sutton because without the assent of the upland owners, that is without their granting their right to the lessee to go through their property, the lessee couldn't qualify for the merits. As a matter of fact, before granting the easement it was the upland owners who were the only parties in a position to bid for the state lease. And when they granted that right to Southwest, they put Southwest in the position where it could drill for the oil and gas. But the cases are alike in a not very essential respect, too. Namely, that in Burton-Sutton, what you had as I said was an assignment of the lease, except for a personal covenant to require a re-conveyance of the property if the operator didn't operate the property, the assignor in Burton-Sutton after the assignment had no present interest in the property, no present legal interest. The only relationship which the assignor after the assignment in Burton-Sutton had, was the right to receive a stipulated percentage of the net profits from the production of the oil and gas. And so that in those two respects the upland owners here stand in the same position that the assignor did in Burton-Sutton, namely, after the transfer, both parties are entitled to receive a portion of production measured by net profits. In both cases neither of the recipients had any present interest in the producing wells and so that we think in those essential respects, this case falls within Burton-Sutton in order to be governed by decision there. Now, Burton-Sutton, I'd like to point out, was not unique, involving a situation where the party receiving the payments, had made an out and out transfer of all his property rights. The first case, which reached this Court, involving a similar situation was Palmer v. Bender, cited back 1933, opinion written by Justice Stone. Now, in Palmer against Bender, and I think it's important to emphasize this because this is a juncture in which the taxpayer and the Government failed to see eye to eye. In Palmer v. Bender, you had Louisiana leases of issue. There had been a transfer of those leases. And the question was whether there had been a sale of the property or whether by reserving royalties the -- there had been a retention of an interest which was depletable. The Government argued very strenuously in that case that the particular forms of the instrument on a Louisiana law amounted to an out and out transfer with no retention of an interest. And the taxpayer in Palmer v. Bender argued just as strenuously the other way, that under Louisiana law, the reservation of a royalty meant that there was a sub lease and a reversionary interest. And that the case should be regarded as a retention of a depletable interest. This Court said it didn't make any difference whether under the Louisiana law the transfers were assignments or whether they were subleases. Justice Stone's opinion says, we look -- don't look to local law to measure what Congress has granted. We look to the practical effects, what the provisions for payment are. When the transferor in the Palmer Bender case had reserved a gross royalty, that meant a continued share in production from the oil and gas wells. And that continued interest in production meant that there could be no out and out sale. That there had to be at the retention of a depletable interest. The next -- next situation that came up involving that precise problem was Thomas v. Perkins, in the 301 U.S. Again, there was an out and out transfer. And unlike Palmer v. Bender, and Burton-Sutton, I couldn't even find a personal covenant to re-convey in the event the lessee didn't exploit the leases. And in Thomas against Perkins, unlike Palmer Bender, there was a reservation of an oil payment. That is a stipulated sum of money payable out of the oil and gas produced. And again, in the phase of the contention that by the assignment there had been a transfer of the property so that no depletable interest remained of the transferor, this Court held no, that the oil payment marked the continued interest in the property which was depletable. And again, as I said, in Burton-Sutton, we had another transfer where the retention of an interest in net profits was held to be a depletable interest. Now, when you take the three cases together, it seems to us it means this. We don't look to see whether the transferor retained a legal interest under local law. We don't have to look to see whether the upland owners here received a legal interest under local law. So long as they stood in a position where they enabled production to take place and so long as they received the kind of payments which this Court has held to be depletable, then we think that it follows that the upland owners must be held they're entitled to a depletable interest.
Hugo L. Black: How much would they get? I can't understand all those cases. I want to find out how much (Voice Overlap) --
Hilbert P. Zarky: They get, dollar-wise --
Hugo L. Black: Well, what I mean is this. As I understand it they had this depletable ownership there, whatever California had given. Gave it to this man and he had to get permission from the upland man to put a pipe through there or something to (Inaudible)
Hilbert P. Zarky: Right.
Hugo L. Black: And both of them were sanctioned in order to get their oil in there.
Hilbert P. Zarky: Correct.
Hugo L. Black: They couldn't out without it. As I understand it these upland people, according to their contract in agreement, were to get 17 1/2% of the net profit, all through the term of taking that oil out.
Hilbert P. Zarky: 24 1/2% total --
Hugo L. Black: (Voice Overlap) --
Hilbert P. Zarky: 17 to --
Hugo L. Black: All right. Now, how much, if you follow Judge Madison, how much would each one get of the depletion allowed?
Hilbert P. Zarky: If you follow Judge Madison --
Hugo L. Black: The second one.
Hilbert P. Zarky: In computing his income, take the lessee first. It would exclude from its income --
Hugo L. Black: That's it not from -- but that's -- that's getting me mixed up. So, what I want to get at is, as -- as I read it, maybe I'm am wrong, maybe it is too simple to my mind and that's what I meant. As I understood it is what is that 17 3/4%?
Hilbert P. Zarky: That's to one of the upland owners which is Huntington Beach in that case.
Hugo L. Black: He -- that meant property.
Hilbert P. Zarky: Yes.
Hugo L. Black: He -- did he get it so long as that'd keep oil coming out of it?
Hilbert P. Zarky: Right.
Hugo L. Black: Now, what percentage of the depletion would he get, 17 3/4%?
Hilbert P. Zarky: I'll have to answer in different way, Justice Black, because it depends on the computations on the taxpayer. On the amounts which -- which the upland owner gets, it would be entitled for the deduction of 27 1/2% of the dollars which it receives.
Hugo L. Black: Well if -- if only of the dollars it receives.
Hilbert P. Zarky: From -- from some --
Hugo L. Black: -- from what the other -- now, that's what I'm getting. Would the other man who had traded whether he gets the remainder of the 100 cents on the dollar of that depletion?
Hilbert P. Zarky: Yes, except for the amount that it pays the State of California.
Hugo L. Black: So that you would have a --a division. Suppose they were partners. One of them had 17 3/4% and was up on the other of the end of wing. Under the depletion of that, each one would get 80%, wouldn't he?
Hilbert P. Zarky: That's right.
Hugo L. Black: Is that the result of Judge Madison's opinion.
Hilbert P. Zarky: That's the result the consequence of Judge Madison's opinion.
Hugo L. Black: And so we cannot -- we can know that whatever we've decided in the other case.
Hilbert P. Zarky: That's correct.
Hugo L. Black: That each one gets the percentage according to the average he will get between now and the time it's all depleted.
Hilbert P. Zarky: In other words, if we forget the State of California, the lessee will, under one decision, get the full allowance. That's out of the decision of the Court of Appeals in this case.
Hugo L. Black: Would the upland man, who has -- who's getting 17 3/4% until it's all over --
Hilbert P. Zarky: He --
Hugo L. Black: -- he wouldn't get any depletion at all.
Hilbert P. Zarky: Would -- would -- wouldn't get anything under the Ninth Circuit's opinion. Under the Court of Claims' opinion, the lessee would get it on everything except what it pays the adjacent landowner. And the adjacent landowner would get it on the actual dollars which it received.
Hugo L. Black: So what the actual result they either claim, though instead of having this arrangement, they were part, one having 17 3/4, and the other the remainder of the percentage. Under Judge Madison's, opinion is that the way it would be divided the depletion of that?
Hilbert P. Zarky: Not necessarily.
Hugo L. Black: What -- what -- why not?
Hilbert P. Zarky: The depletion allowance is 27 1/2% of the gross income from the property, but not to exceed 50% of the net income from the property. Now, in the case of the upland owners, every dollar which they get is both their gross, and assuming no expenses, their net income. So that 50% limitation would not apply. But in the case of Southwest, that 50% limitation might in some years be a very real guideline. So that they would not get the full 27 1/2%. I think -- I -- I don't know their tax computation.
Hugo L. Black: 27 1/2% on their part.
Hilbert P. Zarky: 27 1/2% on their gross income, but not to exceed 50% of their net income from that property. I don't know if I make myself clear, Justice Black. It's not very easy.
Hugo L. Black: But I --
Hilbert P. Zarky: Without knowing the precise tax computations which lessee has, I would not know that that 50% limitation comes into play or not. But that's the statutory limitation on the overall amount of percentage depletion deduction which a particular tax --
Hugo L. Black: Suppose there are $100,000 depletion in one year, how do they divide it under the Madison point of view?
Hilbert P. Zarky: $100,000 which is paid to the --
Hugo L. Black: I don't care who it's paid to. $100,000 depletion as a whole. That's what is paid on depletion?
Hilbert P. Zarky: Well, sorry, Justice Black that that begs the question. You must start out.
Hugo L. Black: Or maybe it does, but is that -- is it possible to know?
Hilbert P. Zarky: No, it isn't possible to say there's $100,000 worth of depletion.
Hugo L. Black: Well, there might be -- it's possible that there might be a $100,000 paid, isn't it?
Hilbert P. Zarky: There'd be a 100 -- let's say the gross -- the gross proceeds from the well is $100. Then the --
Hugo L. Black: -- the depletion would be (Voice Overlap) --
Hilbert P. Zarky: 27 1/2% of that, but not to exceed 50% of the net -- the net property.
Hugo L. Black: Well, that's (Voice Overlap) -- taking all that out, it was $20,000. How much would each one get?
Hilbert P. Zarky: Well, then assuming everything else to be same, 17 1/2% would go to Huntington Beach, other upland owners would get up to 24 1/2%, the rest would be to Southwest --
Hugo L. Black: Yes.
Hilbert P. Zarky: -- just -- just to simply it (Voice Overlap) --
Hugo L. Black: That is with Madison formula. On the other, Southwest would get it all?
Hilbert P. Zarky: No, under Ninth Circuit formula, Southwest would get it all.
Hugo L. Black: That's what I said, under the Ninth Circuit.
Hilbert P. Zarky: Yes.
Felix Frankfurter: Subject to you all these qualifications in Madison's formula which has figured the total depletion in accordance with the (Inaudible)
Hilbert P. Zarky: That's our -- our contention.
Earl Warren: Mr. Wilson.
Melvin D. Wilson: If the Court please. Our viewpoint of some of the facts and some of the law are somewhat different. Instead of the state law and state lease in contending the upland owners to be beneficiaries, we think they were the target of the 1938 State Lands Act. The only legislation in California prior to this 1938 legislation which permitted state officials to lease state oil reserves was a 1921 Act and some minor amendments thereafter. Now, that Act, limited the State to give exploratory permits on -- for wildcatting, where there were not on -- in areas not known to be geologic structures. Therefore the -- by 1938, there were a lot of wells, shoreline wells drilled along the shores of California in particular at Huntington Beach. They, of course, proved up the tidelands. Proved that those were geologic structures near the shoreline wells, but the State couldn't lease those wells and -- and cause offset wells to be drilled. Now, those upland owners were draining the tidelands of the State. But the State couldn't stop them because that's the case law that the law -- the nature of oil is such that if the well doesn't encroach on the other fellow's property, he can get that incidental draining without being stopped by the Court. And California could not -- could not lease these mineral resources under the waters and drill offset wells to stop that drains because the state law didn't permit it. So, the purpose of this state law was to enable a State to get -- to stop that drainage. And it took command over the uplands for that very purpose. The upland owners were the targets of that law, and not the beneficiaries of it. The law, of course, armed the -- authorized the appointment of State Lands Commission, who could lease these tidelands, but only where necessary to stop drainage. And it gave them authority to condemn the uplands or right to way therein or to lease them and turn them over to the state lessee. So that the state lessee would be required under the law to drill offset wells and thus stop that drainage. Now, that's exactly what happened. At Huntington Beach, they had these -- they've had wells right along this area that they're involved in this case. There were 11 shoreline wells and -- and they were draining the State's reserves. And the commission evidently thought that was the most aggravated case in the State and I believe that was the first lease to be granted. And there were no filled land there, although later on, that it -- it proved that the State could have authorized the lessee to make an island and drill the -- drill the uplands from the island. Of course, if they'd done that, and had paid nothing to the upland owners, they would have suffered no depletion. The -- the property could have been completely exhausted, but the upland owners would have suffered no depletion because they still have their land, they still have their own oil resources under their own land. But at that time, the commission decided that it would use the uplands to militate against the upland owners to stop the drainage that they were carrying on, and which they had the power to do. But the commission decided that they wouldn't initially condemn those uplands, that they would give the upland owners a -- a right to make a law and jury arrangement, whether it'd be better for the state lease. But, of course, if the upland owners had been obstructionists or had demanded an excessive rental, so that no one would bid for that state lease with the state, the commission would not allow the upland owners to float them and go on with their drainage and stop the operation of the state law, they would have condemned the upland and paid the upland owners a specific sum of money for their land or specific rental for the use of their land, not dependent in -- on production or the income from the state lease and the upland owners lack of a depletable interest would have been entirely clear. Or the State could under those circumstances have allowed their lessee to make an island and drill and exhaust the resources from that island. As I say, the -- the lack of depletion of the upland owners then would have been entirely clear again. But with this threat of condemnation hanging over them, the upland owners were willing to make an -- an arrangement with the Southwest production company, Southwest Exploration Company for the use of those real sites. And they did so. And Southwest received the lease and immediately drilled those 11 offset wells, that they were required to do. They had to drill every one of them even though every one of them had been dry. So the State became the dominant party under that lease, not the subservient party. The upland owners became the subservient party and the drainage by the upland owners was stopped. Now, Southwest and the upland owners entered into three contracts. The first one, although it's a little short contract, and said that Southwest could not bottom in if this well's under the uplands.
Speaker: How -- how were the uplands then draining that by slanting well?
Melvin D. Wilson: No -- no, Your Honor, vertical wells. But they would -- they would drain quite an area there. That's well known in the oil fields and they're permitted to do that under the case law. This Court has so held in Ohio Oil Company versus Indiana. And was -- that was the rule in California. Oil and gas travels underground. This contract provided that the Southwest could not bottom any of its well under the uplands. Therefore couldn't drain any of the upland oil resources. The arrangement was that the -- that Southwest and the Standard Oil Company, the lessee of the uplands, would agree on the operations of the properties. See here, but two oil lessees on the same property. Here with the -- the uplander's well is near the shore, hence Southwest came back farther from the shore and had to go right through and under those wells and between them. And they used the same surface for their --for their derricks and their power units and their pipes. And naturally, there had to be some regulation for the joint use of that property. And -- and under that regulation, Standard Oil Company required Southwest to bottom all of its wells at least 200 feet from the high tide line. So, Southwest was not draining the uplands and not paying any rent for the use of their mineral resources. Now, the -- the most important contract, I think that the parties entered into, is the Exhibit 9 (i) found and on page 59 of our record. And I would like to read a few paragraphs from that lease, from that contract. This is what I call the rental contract by which Southwest agreed to pay a rental to the upland owners for their drilling sites. On page 68 of the record, Southwest agreed to pay to the upland owners as rental, not a share of net profits but an amount measured by a share in net profits. And on page 69 in paragraphs 9 and 10, you will see that when they spoke of the amounts paid to the upland owners, they called it rental. The back on page 62, where the party spoke of the amount paid to the State of California, they called it royalties. Paragraph 3 (a), (b) and (c) everytime that they spoke of that amount paid to State of California called that royalties. Every time they spoke of the amount paid to the upland owners they called it rent. Now, in page 70 of the record, if the Court please. Paragraph 13, now the counsel for the Government argues that in effect, the upland owners were co-lessors with the State. That they are releasing to the Southwest, something, some oil reserves they claim they have an interest in the oil reserves, so they claimed they're co-lessors with the State. But listen what they agreed to. Paragraph 13, "It is understood and agreed that nothing herein, that is the use of the uplands and the payment of rental, shall add to the rights given to Southwest under such state easement." In other words, the exclusive right and to drill and extract, that the upland owners right, there's nothing to that. That same paragraph says that if -- if Southwest doesn't pay the rent, the upland owners can't cancel the contract. Paragraph 14 on page 70 says that if that where-- whereas this rental is -- is an amount measured by net profits, but still if in the overall operation of that lease, Southwest has a loss, operates that lease in an overall loss, that it cannot get back these rentals that it paid year by year out of these apparent net profits. So, that that rental would be paid out of -- through Southwest capital. And therefore it was a personal covenant. On page 72 of the transcript, in this same contract, paragraph 19, it says that this -- this agreement to pay a rental to the upland owners shall not be construed to give the upland owners any right, title or interest into said state plants or under said state easement. And it also says that the Southwest can modify or cancel and terminate the state easement without the consent of the upland owners. Page 73 of the contract, of the record of paragraph 23, it says that the parties shall not be considered partners in the operations of the state lease. Now, the -- the upland owners, of course, they're already getting a one depletion deduction for their property. They've -- they've leased their property years ago to Standard Oil Company. They're getting royalties and getting depletion deductions on it, for their natural resources. Now, they want to get a -- a depletion deduction for use of their surface and the dirt of their land, a non-mineral property. But the holding by this Court said the upland owners have an interest in the mineral in place, an economic interest in this mineral in place would violate these five propositions. It violates the agreement of the parties that they had no interest in the lease of the mineral with deposit. It would violate the lease, the state lease which says that Southwest cannot assign an interest in the lease without the written consent of the commission and that no such consent was requested or obtained. It would violate the State Lands Act which says that the State cannot sell its mineral resources and can only rent them on a royalty basis and that upland owners pay no royalty to the - to the State of California in connection with this lease. It would violate the Constitution of California which says that -- that no -- no state official can give anything to anyone. Now, here these folks claim that they're co-lessors with the State. They didn't have anything to begin with and they claim now that they are co-lessors with the State and they're giving us rights to extract the oil. But that that would mean they must had had a gift from California which would violate the Constitution. And then the fifth violation of this would constitute -- would be a violation of the reasonable interpretation of the state law, the purpose of which, was to stop the upland owners from -- from continuing their drainage. And it would be unreasonable to think that that law with that purpose would vest any rights in them or give them greater rights than they already have. The reasonable interpretation is that it cuts off the rights that their State was aiming at. So, the upland owners are not renting to Southwest any mineral property. They're simply renting a facility, a non-mineral property, something that we didn't really physically need except for the state law. We didn't need it at all. We could have drilled from barges or structures. That all they have then, is a mere right to receive a sum of money. It happens to be measured by a share of net profits from the lease. They have no economic interest in the mineral in place. They only have a personal covenant. And this Court has held in the cases mentioned by counsel that a -- a mere right to net profits by a stranger to a lease, one who has no -- no economic interest in it is not depletable. Now, counsel has not, in his argument or in the brief mentioned the regulations. Now, the regulations are absolutely, expressly in point on the subject and -- and decide the matter, we think, in our favor of regulations.
Earl Warren: We'll recess, now, Wilson.
Melvin D. Wilson: Thank you. All right, sir.